Opinion by
Kephart, J.,
This was an action to recover for the conversion of six hundred shares of stock. The plaintiff testified that he did not authorize a sale of the stock entrusted to the defendants and a few weeks after he received notice of the sale he repudiated it and warned the defendants that theyt, would be held responsible for any loss. This evidence was denied by the defendants, who set up a ratification of the sale. The evidence of protest and repudiation was so conflicting that the jury alone could determine the facts. There is no assignment of error which raises the question of the inadequacy of the court’s charge as to the legal effect of the defendants’ evidence, if such evidence were to be believed by the jury. The attention of the court should have been called to such evidence and a request made to charge as to such legal effect. The omission to so charge, when properly pointed out to the court, effects a new trial of the issue and cannot be considered on a motion for judgment n. o. v.
The third assignment of error is not self-sustaining. The record does not disclose the materiality of the let*493ter, and without some offer to show its relevancy to the questions at issue, the court did not commit error in refusing to admit it. The assignment violates Rule 16 of this court.
The judgment is affirmed.